Exhibit 10.44

 

SECOND MODIFICATION AGREEMENT

 

THIS SECOND MODIFICATION AGREEMENT dated as of June 30, 2002 (the “Second
Modification”) is entered into among BOGEN COMMUNICATIONS INTERNATIONAL, INC.
and BOGEN COMMUNICATIONS, INC., each a Delaware Corporation (singly, a
“Borrower” or collectively, the “Borrowers”) and KEYBANK NATIONAL ASSOCIATION
(“Key”) both in its individual capacity and, as Agent for the “Banks” [as that
term is defined in a “Credit Agreement” dated as of April 21, 1998 between the
Borrowers, the Banks and Key (the “Credit Agreement”)].

 

R E C I T A L S

 

A.            The Borrowers and Key previously modified the Credit Agreement by
Modification Agreement dated as of June 30, 2001 (the “First Modification
Agreement”).

 

B.            The Borrowers and Key have negotiated and agreed to further modify
certain of the terms of the Credit Agreement and the Loan Documents (as each of
those terms are defined in the Credit Agreement).

 

In consideration of the premises and the mutual agreements herein contained and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

1.                                       DEFINITIONS.

 

(a)                                  Except as otherwise defined herein,
capitalized terms used in this Second Modification shall have those meanings set
forth in the Credit Agreement as modified in the First Modification.

 

(b)                                 The following definition set forth in the
Credit Agreement are modified as follows:

 

Loan Documents means the Credit Agreement, the Notes, the Guaranty, the L/C
Applications, the Collateral Documents, the First Modification and this Second
Modification.

 

Termination Date means the earlier to occur of (a) June 30, 2003, or such later
date to which the Termination Date may be extended at the request of the
Borrowers and with the consent of each Bank, or (b) such other date on which the
Commitment shall terminate pursuant to Sections 6 or 12.

 

Working Capital Sublimit means Seven Million and NO/100ths ($7,000,000.00)
Dollars.

 

--------------------------------------------------------------------------------


 

2.             MODIFICATIONS TO CREDIT AGREEMENT.  In addition to the
modifications to the DEFINITIONS set forth in SECTION 1 of the Credit Agreement,
the Credit Agreement is further modified as followed:

 

(a)                                  Borrowers and the Agent have agreed
pursuant to the provisions of Section 6.1 of the Credit Agreement that the
Borrowers have requested that the Agent and the Banks agree that the Working
Capital Sublimit is increased from Five Million and NO/100ths ($5,000,000.00)
Dollars to Seven Million and NO/100ths ($7,000,000.00) Dollars.

 

(b)                                 The Facility Fee set forth in Section 5.1 is
increased from Twelve Thousand Five Hundred and NO/100ths ($12,500.00) Dollars
to Seventeen Thousand Five Hundred and NO/100ths ($17,500.00) Dollars and said
increased amount shall be payable on the date of execution of this document.

 

3.             AFFIRMATION OF LOAN DOCUMENTS.  The Borrowers and the Guarantors
hereby covenant and agree that all of the promises made in this Second
Modification, the First Modification and in the other Loan Documents, except to
the extent the same have been modified by this Second Modification, are in all
respects valid and binding promises of the parties making the same, enforceable
in accordance with their terms.

 

4.             CONFLICT RESOLUTION.  The Borrowers and the Guarantors hereby
agree that should there be a conflict between the terms of this Second
Modification and any of the other Loan Documents, the provisions of this Second
Modification shall prevail.

 

5.             AFFIRMATION OF LIENS AND SECURITY INTERESTS.  The Borrowers and
the Guarantors hereby covenant and agree that the liens and security interests
granted to the Agent and the Banks pursuant to the Collateral Documents shall
continue to remain in full force and effect and shall also continue as
collateral for all of the obligations of the Borrowers under the Loan Documents.

 

6.             AFFIRMATION OF GUARANTYS.  The Guarantors affirm their
obligations as guarantors of payment.

 

7.             AMENDMENT.  This Agreement may not be changed or modified orally
but only by an agreement in writing signed by the party or parties against whom
enforcement of any waiver, change, modification or discharge is sought.

 

8.             ENTIRE AGREEMENT.   This Agreement constitutes the complete
agreement of the parties with respect to the subject matter referred to herein
and supercedes all prior or contemporaneous negotiations, promises, covenants,
agreements or representations of every nature whatsoever with respect thereto
all of which have been merged and finely integrated into this Agreement.  Each
of the parties hereto understands that in the event of any subsequent
litigation, controversy or dispute concerning any of the terms, conditions or
provisions of this Agreement, no party shall be permitted to offer or to
introduce any oral evidence concerning any

 

2

--------------------------------------------------------------------------------


 

oral promises or oral agreements between the parties relating to the subject
matter of this Second Modification not included or referred to herein and not
reflected by a writing.

 

9.     GOVERNING LAW.  This Second Modification shall be construed in accordance
with the Laws of the State of New York.

 

IN WITNESS WHEREOF, the parties hereto have set their hands and seals as of the
day, month and year first above written.

 

 

BOGEN COMMUNICATIONS INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

/s/ Maureen A. Flotard

 

 

Name: Maureen A. Flotard

 

 

Title: Chief Financial Officer

 

 

 

 

BOGEN COMMUNICATIONS, INC.

 

 

 

 

 

 

 

By:

/s/ Maureen A. Flotard

 

 

Name: Maureen A. Flotard

 

 

Title: Chief Financial Officer

 

 

 

 

BOGEN CORPORATION

 

 

 

 

 

 

 

By:

/s/ Maureen A. Flotard

 

 

Name: Maureen A. Flotard

 

 

Title: Chief Financial Officer

 

 

 

 

APOGEE SOUND INTERNATIONAL, LLC

 

 

 

 

 

 

 

By:

/s/ Maureen A. Flotard

 

 

Name: Maureen A. Flotard

 

 

Title: Chief Financial Officer

 

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ William B. Palmer

 

 

Name: William B. Palmer

 

 

Title: Vice President

 

3

--------------------------------------------------------------------------------


 

STATE OF NEW JERSEY

 

COUNTY OF BERGEN       ss:

 

On the 15th day of July in the year 2002 before me, the undersigned, a notary
public in and for said state, personally appeared Maureen A. Flotard, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that she executed the same in her capacity, and that by her signature on the
instrument, the individual or the person upon behalf of which the individual
acted, executed this instrument.

 

 

 

 

 

 

 

Roberta B. May

 

 

 

 

 

NOTARY PUBLIC

 

 

STATE OF NEW YORK

 

COUNTY OF ALBANY       ss:

 

On the 15th day of July in the year 2002 before me, the undersigned, a notary
public in and for said state, personally appeared William B. Palmer, personally
known to me or proved to me on the basis of satisfactory evidence to be the
individual whose name is subscribed to the within instrument and acknowledged to
me that he executed the same in his capacity, and that by his signature on the
instrument, the individual or the person upon behalf of which the individual
acted, executed this instrument.

 

 

 

 

 

 

 

Richard C. Van Auken

 

 

 

 

 

NOTARY PUBLIC

 

4

--------------------------------------------------------------------------------